Citation Nr: 1826081	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

3. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the evidentiary record.

These matters were remanded by the Board in November 2016 for further development. 

In an August 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 20 percent disability rating for left lower extremity peripheral neuropathy, and a 20 percent disability rating for right lower extremity peripheral neuropathy, both effective October 31, 2011.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2017 rating decisions, the AOJ granted entitlement to service connection for the following disabilities as secondary to the service-connected diabetes mellitus, type II: hypertension, left upper extremity diabetic peripheral neuropathy, right upper extremity diabetic peripheral neuropathy, diabetic retinopathy, and peripheral vascular disease.  See also September 2017 notification letter.  To date, the Veteran has not indicated disagreement with the initials ratings or effective dates assigned, and accordingly those issues are not currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the November 2016 remand, the Board noted the Veteran's VA treatment records indicated the Veteran was hospitalized in March 2015 at Forsyth Hospital for a drop in his blood glucose.  The Board instructed the AOJ to undertake appropriate development to obtain all outstanding relevant treatment records, including from Forsyth Hospital in March 2015, and obtain any scanned copies of treatment records from Forsyth Hospital regarding the Veteran's March 2015 hospitalization which were associated with the Veteran's VA treatment records.  A January 2017 letter asked the Veteran to complete authorizations forms for VA to obtain some of his private treatment records, but did not request a release for Forsyth Hospital.  Further, no scanned records from Forsyth Hospital associated with the Veteran's VA treatment records have been associated with the evidentiary record.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's treatment records from Forsyth Hospital.

The Board also finds that further development is necessary.

The March 2017 VA diabetes mellitus examination report indicates the Veteran was hospitalized once in the previous 12 months for hypoglycemia.  On remand, the AOJ should undertake appropriate development to obtain any outstanding relevant treatment records regarding that hospitalization.

The March 2017 VA diabetes examiner noted urinary incontinence upon examination, but did not indicate whether this urinary incontinence is related to the Veteran's diabetes.  Further, the examiner indicated the Veteran does not require regulation of his activities as part of the medical management of his diabetes.  However, the examiner did not discuss the Veteran's contentions that he has been told by his doctor that he has to regulate his activities, or the private Disability Benefits Questionnaires (DBQ) from the Veteran's private practitioners indicating the Veteran does require regulation of his activities.  Finally, the VA examiner did not address the Veteran's contentions that his diabetes, including concerns about hypoglycemic events, has affected his ability to work.  Accordingly, on remand, the AOJ should obtain an addendum opinion from the March 2017 VA diabetes examiner.

The March 2017 VA peripheral nerves examiner indicated no objective findings or testing regarding peripheral neuropathy of the bilateral lower extremities upon that examination, but indicated in the examination report that all of the nerves in the Veteran's bilateral lower extremities are affected.  The examiner did not explain whether such finding is due to a progression of the disabilities from the findings upon the December 2015 VA examination.  Further, the examiner indicated the Veteran has difficulty walking due to his peripheral neuropathy, but did not address the Veteran's full contentions regarding the functional impact of his peripheral neuropathy of the bilateral lower extremities, including affecting his ability to stand for long periods, low stamina in his legs, and that he had to stop working due to the peripheral neuropathy.  Further, the examiner did not indicate whether the peripheral neuropathy of the Veteran's bilateral upper extremities affects his ability to work, despite indications of record that his service-connected disabilities of his upper extremities affect his ability to write.  On remand, the AOJ should obtain an addendum opinion from the March 2017 VA peripheral nerves examiner.

Finally, the evidence of record indicates that since the Veteran left his job around April 2012, the Veteran has worked as a teacher and/or teaching assistant.  See, e.g., July 2016 hearing testimony; July 2016 VA examination report (competency); November 2015 VA nutrition consultation; March 2015 VA audiology hearing aid check; December 2014 Parkinson's Disease DBQ; March 2014 Dr. L.H.N. treatment note.  On remand, the AOJ should undertake appropriate development to obtain more information regarding the Veteran's work history since April 2012.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to provide further information regarding any work he has performed and/or jobs held since April 2012, to include the completion of a VA Form 21-8940.

2. The AOJ should ask the Veteran to identify any private treatment for his diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities not previously identified and/or submitted to VA.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Forsyth Hospital in March 2015, and any other private hospitalizations related to his diabetes since October 2011. 

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any scanned copies of treatment records from Forsyth Hospital regarding the Veteran's March 2015 hospitalization which were associated with the Veteran's VA treatment records.  All obtained records should be associated with the evidentiary record.

4. The AOJ should obtain any outstanding VA treatment records, to include from August 2017 to the present.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the March 2017 VA diabetes examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner regarding the current nature and severity of the Veteran's diabetes mellitus, type II.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please clarify whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the bladder incontinence noted upon the March 2017 VA examination was caused or aggravated by the Veteran's diabetes mellitus, type II.

b) Does the Veteran require regulation of his activities as part of the medical management of his diabetes?

The examiner should address the December 2014 and July 2016 Diabetes Mellitus DBQs completed by Dr. L.H.N., as well as the Veteran's contentions that he has been told by a doctor he has to regulate his activities due to concerns about hypoglycemic episodes.  See, e.g., July 2016 hearing testimony; July 2012 notice of disagreement. 

c) Does the Veteran's diabetes impact the Veteran's ability to work?

The examiner should address the July 2016 diabetes DBQ from Dr. L.H.N.

The examiner should address the Veteran's contentions that he has had to stop working as well as participating in certain activities due to concerns about hypoglycemic events. 

The examiner should also address the opinion of the April 2015 VA examiner regarding the functional impact of the Veteran's diabetes.

The complete rationale for all opinions should be set forth.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the March 2017 VA peripheral nerves examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner regarding the current nature and severity of the Veteran's peripheral neuropathy of the bilateral lower extremities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) To the extent possible, the examiner should clarify the finding upon the March 2017 VA examination that all of the nerves of the Veteran's bilateral lower extremities are affected, to include whether this is a progression in the severity of the Veteran's peripheral neuropathy from the findings of the December 2015 VA examiner.

b) Does the Veteran's peripheral neuropathy of the bilateral upper and/or bilateral lower extremities impact the Veteran's ability to work?

The examiner should specifically address the July 2016 diabetes DBQ completed by Dr. L.H.N., as well as the Veteran's contention that he had to stop working due to the extreme pain in his feet.  The examiner should also address the Veteran's contentions the peripheral neuropathy affects his ability to stand and walk for long periods of time, the stamina of his legs, and that his legs will give out.  See, e.g., July 2016 hearing testimony; April 2014 letter from T.M.O.; November 2013 VA Form 9; July 2012 notice of disagreement.  

The examiner should address the evidence of record indicating the service-connected disabilities of the Veteran's bilateral upper extremities affect his ability to write.  See, e.g., December 2015 VA diabetic sensory-motor peripheral neuropathy examination report; December 2014 Parkinson 's disease DBQ.

The complete rationale for all opinions should be set forth.

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

